     Case 2:19-cv-01687-KJM-CKD Document 25-1 Filed 09/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9                             UNITED STATES DISTRICT COURT

10                           EASTERN DISTRICT OF CALIFORNIA

11 VALERIE BROOKS, individually and on         CASE NO. 2:19-cv-01687-KJM-CKD
   behalf of all others similarly situated,
12                                             [PROPOSED] ORDER
                    Plaintiff,
13
          v.                                   Hon. Kimberly J. Mueller
14
   PRESSED JUICERY, INC., a Delaware
15 corporation; and DOES 1 to 10, inclusive,

16                       Defendants.
17

18

19
20

21

22

23

24

25

26

27

28

                                                1
                                        [PROPOSED] ORDER
     Case 2:19-cv-01687-KJM-CKD Document 25-1 Filed 09/21/20 Page 2 of 2


 1         IT IS HEREBY ORDERED that the class notice may be corrected to reflect that class

 2 counsel is seeking $2,500 as a service award for Plaintiff, and $35,000.00 in attorneys’ fees, and

 3 that the corrected notice may be sent by mail to the class members forthwith.

 4         IT IS SO ORDERED.

 5

 6

 7 Date:_________________                               ____________________________________
                                                        Hon. Kimberly J. Mueller
 8                                                      United States District Court Judge
 9
10

11

12
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                  2
                                          [PROPOSED] ORDER
